Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's arguments filed 12/07/2021.
The prior art taken as a whole does not show nor suggest a solar mounting frame for a ventilator apparatus comprising: an adaptable solar mounting frame having four sides mounted to the ventilator apparatus; a side solar mounting frame having two L shaped angle rails to mount a solar panel; a first space disposed upon a top surface of the adaptable solar mounting frame configured to mount a transparent glass and a sunlight collection chimney; the transparent glass disposed on top of the solar mounting frame in the first space to allow the sunlight into a room; and a second space disposed upon a the top surface of the solar mounting frame configured to mount a shade insert; wherein the adaptable solar mounting frame is reconfigurable with the side solar mounting frame to create alternate shapes chosen from the group consisting of square, rectangle, triangle, diamond, and cone, and wherein the adaptable solar mounting frame comprises a single element; a secure hollow space defined within the adaptable solar mounting frame to mount an air and light circulating system and configured to help to filter, with an air 
The closest prior art, York (US 6,695,692), teaches a solar mounting frame (54, fig. 3) for a ventilator apparatus (14, fig. 2) comprising: an adaptable solar mounting frame (54, fig. 3) (adaptable for multiple panels, see figs. 5 and 6) having four sides (four sides of 54, fig. 3) mounted to the ventilator apparatus (14, fig. 2) (see fig. 4); a side solar mounting frame (36, fig. 3) having two L-shaped angle rails (L-shaped 90 degree angle end rails of 36, fig. 3) to mount a solar panel (16, fig. 3); a first space (space above 54, fig. 4) disposed upon a top surface (top surface of 54, fig. 4) of the adaptable solar mounting frame (54) configured to mount a transparent glass (40, fig. 4) (acrylic, Col. 6 line 22)  and a sunlight collection chimney (chimney of 46 receiving light from 42, fig. 4); the transparent glass (40) disposed on top of the solar mounting frame (54) in the first space to allow the sunlight into a room (see fig. 4); and a second space (space above 54 opposite 40, fig. 4) disposed upon the top surface of the solar mounting frame (top surface of 54, fig. 4) configured to mount a shade insert (top surface capable of receiving a shade insert, see fig. 4); wherein the adaptable solar mounting frame (54) comprises a single element (54 has a single element); a secure hollow space (space above 54 opposite 40, fig. 4) defined within the adaptable solar mounting frame (54) to mount an air and light circulating system (fan system 20, 22 and light circulating system 38, 40, fig. 4) and configured to help to filter, and carry air and light into a desired location in a building (area below 10, fig. 4).  
However, York, does not include the adaptable solar mounting frame is reconfigurable with the side solar mounting frame to create alternate shapes chosen from the group consisting of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZHENG SONG/Primary Examiner, Art Unit 2875